opinion.
SteRNhagen:
Respondent determined a deficiency of $1,500.06 in the estate tax of George H. Mastick’s estate, of which petitioner was executrix, which deficiency results from the inclusion in the gross estate of community property and properties held in joint tenancy. The proceeding is submitted on the pleadings from which the admitted substantive facts are as follows:
1. George H. Mastick, the decedent, and Lizzie S. Mastick, the petitioner, were from and after their marriage domiciled in California.
2. Respondent included in the value of decedent’s gross estate $66,000, being the value of two parcels of real property held since July 8, 1909, and since March 6, 1912, by decedent and Lizzie S. Mastick in joint tenancy with the right of survivorship in the survivor. The property acquired in 1909 was community property and the property acquired in 1912 was acquired with community funds.
Although the last mentioned fact, that this was community property, would, if standing alone, not justify the exclusion of any part of such property from the gross estate, Griffith Henshaw, Executor, 12 B. T. A. 1441; affd., 31 Fed. (2d) 946; certiorari denied Octo*429ber 21, 1929, 280 U. S. 43A, yet the stipulation, that the property was long before the taxing statute, held in joint tenancy brings the situation within Carter v. English, 15 Fed. (2d) 6, and requires its exclusion from the gross estate.

Judgment will he entered wider Bule 50.